Title: To George Washington from Philemon Dickinson, 12 January 1781
From: Dickinson, Philemon
To: Washington, George


                        
                            Sir,
                            Hermitage 12th Jany 1781
                        
                        I did myself the honor of forwarding to your Excellency, two Packets from the Committee of Congress; which
                            contained every occurrence worth communicating, & prevented my addressing your Excellency sooner.
                        Upon receiving, the disagreable Intelligence respecting the Pennsylvania Line, I imagined the Enemy would have
                            taken the advantage of More disturbances, & have thrown a body of Troops into this State—I therefore thought it prudent, to
                            make some disposition to receive them, as well as to answer, another obvious purpose. Whilst the Pennsylvanians lay at
                            Princeton, I formed a large body of Militia between them & the Sound, a second, at the Baptist Meeting House in
                            Hopewell; a third at Crosswichs—a fourth at South Amboy—This last body, was composed of the Monmouth Militia. Since their
                            removal to Trenton, I have order’d More Troops from the Meeting House, & Crosswichs, to move on to
                            Princeton—where I intend visiting from this Day.
                        The moment an accommodation takes place, between the Committee of the Insurgents, I shall dismiss the Militia,
                            unless I shoud receive your Excellency’s orders to the contrary—or the Enemy (which I do not now expect) should make a
                            descent into this State.
                        The two Spies were executed yesterday pursuant to their sentence, on a Gallows
                            erected just above Paddy’s Ferry in Pennsylvania—The execution was delayed some time, for want of a rope hangman—but at
                            last, the service was performed, by a Negro Boy of Paddy’s. I was glad to hear, this necessary business was ended. The
                            great wash is not yet begun, altho’ Commissioners are appointed, & preparations making—From the
                            best Information I can procure, I am of Opinion; That about three hundred of them, wished to join the Enemy. They still
                                 in returning their Arms, untill discharged—which is so absurd a demand, it can never be
                            complied with—nor can I think, they seriously expect a compliance.
                        I wish the matter was finally settled--The difficulty of supplying the Militia with Provisions is very
                            great, I use my utmost exertions, to draw supplies from our County Contractors, but the
                            scarcity of Cash pervades every Department, & gives me but little reason, to expect
                            much support from that quarter.
                        Whatever Orders, your Excellency thinks proper to give, shall be executed, by Your Excellency’s Most Obt Servt
                        
                            Philemon Dickinson
                        
                    